UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6460



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


R. KEITH NEELY, a/k/a Robert Keith Neely,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-92-78-R, CA-99-742)


Submitted:   October 16, 2002             Decided:   October 31, 2002


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


R. Keith Neely, Appellant Pro Se.      Ruth Elizabeth Plagenhoef,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     R. Keith Neely seeks to appeal the district court’s orders

denying his motions filed under 28 U.S.C. § 2255 (2000) and Fed. R.

Crim. P. 33.     Neely has also filed a motion for a certificate of

appealability.    As to Neely’s § 2255 and Rule 33 motions, we have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm the denial of Neely’s Rule 33 motion

and dismiss his appeal of the denial of his § 2255 motion for the

reasons stated by the district court.      See United States v. Neely,

Nos. CR-92-78-R; CA-99-742 (W.D. Va. Feb. 21, 2002). Because Neely

has failed to make a substantial showing of the denial of a

constitutional right, we deny a certificate of appealability.           See

28 U.S.C. § 2253 (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                   AFFIRMED IN PART; DISMISSED IN PART




                                    2